                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 GREGORY ALLEN OAKS,                  )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                 1:16-cv-151-MR
                                      )                (1:02-cr-89-MR-1)
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 28, 2019 Order.

                                               August 28, 2019



                                               Clerk of Court
